TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00081-CR




Tettus Davis, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04-122-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Scott L. Steele, is ordered to tender a brief in this cause no later than November 4,
2005.  No further extension of time will be granted.
It is ordered October 18, 2005.
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish